Citation Nr: 1031204	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-31 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wound to the face.

2.  Entitlement to service connection for residuals of shell 
fragment wound to the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1970.  He was stationed in Vietnam from February 1969 to August 
1969 and was awarded two Purple Heart Medals.

This matter is before the Board of Veterans' Appeals (Board) from 
a decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In April 1990, the Veteran filed a claim for service connection 
for "shrapnel wounds."  In a November 1990 statement, the 
Veteran clarified that he was seeking service connection for 
shrapnel wounds to the face, arms, hip, and left knee.  In a 
December 1990 rating decision, the RO granted service connection 
for shell fragment wounds of the right forearm and awarded a 
noncompensable evaluation.  The RO did not develop the Veteran's 
other shell fragment claims.  

In an April 2008 rating decision, the RO declined to reopen a 
previously denied claim for service connection for a right ear 
condition, denied service connection for shrapnel wounds to the 
upper back/neck and face, and denied an increased rating for the 
Veteran's service-connected PTSD.  The Veteran perfected the 
shrapnel wound claims with the filing of an October 2008 
substantive appeal, and clarified that he was seeking service 
connection for shrapnel wounds to the face and neck only.

The issue of service connection for residuals of shell fragment 
wound to the neck has been recharacterized to more accurately 
reflect the Veteran's claims. 

The Veteran did not request a hearing on this matter.

The issues of service connection for shell fragment wound 
scar to the face, bilateral hearing loss, tinnitus, 
prostate cancer, an enlarged heart, and a back disability 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  The Veteran engaged in combat while on active duty in 
Vietnam.

2.  The preponderance of the evidence shows that the Veteran 
suffered a shell fragment wound to his face during combat in 
Vietnam.

3.  It is as likely as not that the Veteran has a retained piece 
of shrapnel in his neck from one of two explosions that occurred 
during combat in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of shell 
fragment wound to the face are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  The criteria for service connection for residuals of shell 
fragment wound to the neck are met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The service connection claims are being granted in full.  
Accordingly, any error committed with respect to either the duty 
to notify or the duty to assist was harmless and need not be 
discussed.  



II.  Analysis 

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Personnel records clearly show that the Veteran sustained a shell 
fragment wound to his left temple in May 1968.  Inexplicably, the 
April 2008 rating decision denied residuals of shrapnel in the 
face despite having these records in the claim file at the time 
of the rating decision.  Medical records submitted by the prison 
where the Veteran is currently incarcerated include a May 2004 X-
ray of the Veteran's cervical spine.  The X-ray shows metallic 
fragments in the soft tissues of the mandible.  Thus, the 
evidence demonstrates an injury in service, and a current 
diagnosis of the same condition noted in service.  In the May 
2008 notice of disagreement, the Veteran stated that the metallic 
fragments in his face and neck cause numbness and burning.  The 
Veteran is competent to testify as to the continuity and 
chronicity of problems concerning his face and/or jaw, which 
serves to establish a nexus between the two.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, service 
connection for residuals of shell fragment wound to the face is 
warranted.

Personnel records also show that the Veteran sustained a shell 
fragment wound to his right arm in October 1968, for which he is 
already service-connected.  There is no evidence in either the 
STRs or the personnel records of a shell fragment wound to the 
Veteran's neck.  Personnel records establish that the Veteran 
received two Purple Heart Medals for the left temple and right 
arm injuries.  If an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or aggravation 
may be shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if there 
is no official record of the incident.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).  Since the Purple 
Hearts reflect that the Veteran engaged in combat with an enemy 
force, the Board will presume that he sustained a shell fragment 
wound to his neck while on active duty.  In this regard, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof with respect to the issue of an in-service injury for any 
injury alleged to have been incurred in combat.  See Collette v. 
Brown, 82 F.3d 389 (1996).

However, the Veteran must still demonstrate the existence of a 
shell fragment wound to the neck.  The record establishes such a 
finding.  The May 2004 X-ray discussed above also shows metallic 
fragments in the soft tissues of the neck.  The November 1970 
discharge examination report contains no findings of shrapnel 
wounds or shell fragment scars.  But since there is no evidence 
that the Veteran sustained a shrapnel wound injury after service, 
one can only conclude that the retained metal fragment in his 
neck is from one of the two explosions that occurred during 
combat in Vietnam.

Consequently, resolving all reasonable doubt in his favor, the 
Board finds that the Veteran has a current disability related to 
an in-service injury.  38 C.F.R. § 3.102. See also Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue).  Thus, service connection for residuals of shell fragment 
wound to the neck is granted.


ORDER

Entitlement to service connection for residuals of shell fragment 
wound to the face is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to service connection for residuals of shell fragment 
wound to the neck is granted, subject to the rules and payment of 
monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


